Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 1 of 69

Exhibit A.15
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 2 of 69

CHRISTUS
Meaty Associate Corrective Action Form os yoy
> ENTERED

Job Title: Pharmacy Informaticist

  

ae

Associate Name: Billy T Green

Departmant: Health Informatics Location: CHRISTUS Health_Spohn Market

Date of Occurrence; December 16, 2016 Witness(es): Lilliana Saucedo and Ivonne Garcia

The purpose of this Associate Corrective Action form is to provide you with written notice of serious areas of concern,
gaps in your work performance, and to relterate CHRISTUS Health’s expectations for Associate conduct and job

performance in the workplace.

PROGRESSIVE DISCIPLINE PHASE ,

 

 

 

 
 
   

Documented Verbal _____ Written Final x Termination
(Term Coda}
A Performance Improvement Plan (PIP) accompanies this Associate Corrective Action form
KEY BEHAVIORAL / PERFORMANCE CHALLENGES
X Deficlency In Key Competency/
insubordination Performance Area ¢
xX Failure to uphold
CHRISTUS Core Valua(s): __ Integrity
Attendance x
X Attitude Other:
APPLICABLE POLICIES/ PROTOCOLS
Attendance Management Policy
Progressive Discipline Policy
i
“Tree arvnen eps ae! eRe ae

 

 

Violation: Lilliana (via conference call) and | met with Billy Green at 2:39pm, We were scheduled to meet
at 2:30pm to provide coaching and discuss some concerns regarding his performance and unauthorized
tardiness that occurred on 12/15/16 and 12/16/16. Billy Green became agitated and did not allow Lilllana
or me the opportunity to provide coaching or to discuss the matter. We wanted to provide this coaching
opportunity to help him identify and overcome any obstacles that have hindered him from excelling at his

 

job.
Area(s) of Concern: Billy Green became hostile and insubordinate to his HI manager, H! Director, and HR

Business Partner. The conduct and behavior displayed by Billy Green today were below the CHRISTUS
Standards and Core Values: dignity, excellence, and integrity. Although we wanted to create an
opportunity to bring attention to his performance and conduct issue, Billy Green refused to discuss or :
review with his Hi manager, HI Divisional Director and HR Business Partner. Billy Green stated as an
exempt employee he could work at any time from any place that he chooses, He also stated he doesn’t
have to come into the office. Billy Green mentioned that he had reached out to my husband via Facebook
to encourage me (Erica) to apply for the HI Manager position. He was offered tools of support-and
assistance by me (HI manager) and the HR Business Partner; he refused stating that he would not need
them, He stated that he did not need to protect this job because he could get a job anywhere in the

 

country.

 

 

CHRISTUS 000065

 

 
 

Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 3 of 69

   

puree aeysie SOEs oe

 

Corrective Action Historical Review - (i. e. Observations Previous Discussions or Counseling):

   

Undocumented informal discussion about chain of command related to a previous incident of
circumventing the appropriate process for escalating issues on Friday, June 17, 2016.

 

07/14/16- Associate Corrective Actlon Form Verbal: Failure to uphold CHRISTUS Core Value_ Integrity.
Reviewed Open Door Policy

07/14/16- Associate Corrective Action Form Written: Attitude and Unauthorized Absence; Working from
Home without permission, Reviewed Time and Attendance System Policy and Attendance Management Policy

09/28/16- Coaching Document: Communication on completion of tasks assigned

 

11/18/16- Associate Corrective Action Form Final: Email Etiquette and Failure to uphold CHRISTUS Core i
Value_ Integrity (communication received from Spohn Market Leadership regarding concerns with Billy ,
Green's unprofessional email communication) -

 

 

12/7/16- Performance Improvement Plan Form: Email Etiquette and Failure to uphold CHRISTUS Core
Value_ Integrity (communication received from Spohn Market Leadership regarding concerns with Billy
Green’s email communication}. Reviewed Use and Internet and Electronic Mail- CHRISTUS Health Policy,

12/14/16, 12/15/16, and 12/16/16- Scheduled a meeting on 12/16/16 to coach and discuss the incidents
(go live initiative communication and unauthorized tardiness) that occurred on Identified dates, Planned to

review the Attendance Management Policy.

 

 

 

 

 

Management Expectations Going Forward:

 

 

 

 

 

CHRISTUS 000066

 

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 4 of 69

Signatures

 

 

Associate Name (Printed)

Signatures:

Associate Signature

Date

 

Manager Name (Printed)

Form Reviewed by the following HR Partner:

Manager Signature

 

Page 3 of 3

Date:

Date

CHRISTUS 000067

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 5 of 69

Exhibit A.16
Case 2:18-cv-00064 Document 41-2

From: Chapa, Erica

Sent: Tuesday, December 20, 2016 12:14 PM

To: Laughlin, Ivonne

Ce: Saucedo, Lilliana; Crunk, Glynda; Webster, Luke
Subject: RE: Billy Green - Separation

Thank you for the update.

Erica Rangel Chapa, BSHS, RN
Manager-Spohn

Health Informatics

CHRISTUS Health

600 Elizabeth Street | Corpus Christi | TX 78404
(0) 361. 881, 3089 | (c)

www. christushealth. org

From: Garcia, Ivonne

Sent: Monday, December 19, 2016 9:18 AM

To: Chapa, Erica

Cc: Saucedo, Lilliana; Crunk, Glynda; Webster, Luke
Subject: Billy Green ~ Separation

Good morning Erica,

| contacted Billy this morning to finalize his separation.

Filed on 04/01/19 in TXSD_ Page 6 of 69

He may be reaching out to an HI leader as he is not in agreement with the separation. -

Please reach out to me when you return,
Best regards,

Ivonne Garcia, SPHR

Human Resources Business Partner
Human Resources Strategy
CHRISTUS Health

919 Hidden Ridge | Irving | TX 75039
(0) 469,282,2059

www, christushealth.org

1

CHRISTUS 000230 - CONFIDENTIAL

 

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD_ Page 7 of 69

CONFIDENTIALITY NOTICE: Confidential information, such as Identifiable patient health information or business information, is
subject to protection under state and federal law. If you are not the intended recipient of this message, you may not disclose,
print, copy or disseminate this information. If you have received this In error, please reply and notify the sender (only) and delete
the message. Unauthorized interception of this e-mail Is a violation of federal criminal law,

CHRISTUS 000231 - CONFIDENTIAL

 

 

 

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 8 of 69

Exhibit A.17
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 9 of 69

Laughlin, lvonne

From: MSS_noreply@christushealth,org
Sent: Tuesday, December 20, 2016 5:03 PM
To: Brooks, Catrina; Gonzales, Jeffery; Ridgeway-Washington, Ashley; Penaloza, Irma;

Nelson, Charleen R,; Bell, Tequlia; Laughlin, lvonne
Subject: IMPORTANT! CHRISTUS MSS Assignment Notification

Chapa, Erica has submitted a Work Event - Employment Status Change - Terminate for Green, Billy on Tue Dec 20
18:02:55 EST 2016 which requires your approval, You may review and approve/reject the request by clicking on the

following link https://portal.adp.com

CHRISTUS 000062

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 10 of 69

Exhibit A.18
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 11 of 69

 

7004 L410 O601 8437 3934

 

 

Postage
Cariliiad Fas

{Endorsement Required)
Resticied

Fotal Postage & Faod

 

 

ruatuin Fecalpt Fae seni

 

 

(Eneomemen me

 

 

 

HeacrH
| iM Paama pigs
Postmark bond
Hers rt
DEC 83 2
Yo EG 2.9 Zotle
CHARA

 

ears

 

 

 

a Sor

 

 

CHRISTUS 000249
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 12 of 69

U S Pp S Tr ac ki n g ® FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package --

Remove X

Tracking Number: 700914100001 88373934

Your item was delivered to an individual at the address at 11:17 am on December 24, 2016 in
CORPUS CHRISTI, TX 78418.

Y Delivered

December 24, 2016 at 11:17 am
Delivered, Left with Individual
CORPUS CHRISTI, TX 78418

Oe pas

 

Tracking History

December 24, 2016, 11:17 am

Delivered, Left with Individual

GORPUS CHRISTI, TX 78418

Your item was delivered to an individual at the address at 11:17 am on December 24, 2016 in CORPUS

CHRIST], TX 78418.

December 24, 2016, 7:44 am
Arrived at Unit
CORPUS CHRISTI, TX 78418

December 24, 2016, 4:55 am
Departed USPS Regional Facility
CORPUS CHRIST! TX DISTRIBUTION CENTER

December 23, 2016, 10:36 pm
Arrived at USPS Regional Facility

CORPUS CHRISTI TX DISTRIBUTION CENTER
CHRISTUS 000250

 

 

 

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 13 of 69

Exhibit A.19
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 14 of 69

BusinessPlans, Inc. - myCobraPlan . seat
COBRA INFORMATION ENCLOSED
432 East Pearl Street

Miamisburg, OH 45342 BUSINESSPLANS

MYBENEFITSTATEMENTS | MYCAFETERIAPLAN | MYCOBRAPLAN

 

1/6/2017
BILLY GREEN & Family

  

CORPUS CHRISTI, TX 78418

Dear BILLY GREEN & Family:

On 12/16/2016, you experienced an event of a/an Termination which constitutes a qualifying event under the
CHRISTUS Health group health plan(s). As a result, your coverage, and that of your covered dependent(s), if any,
will end on the date(s) set forth on the COBRA Continuation Election Form accompanying this letter. Under the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) this entitles you and your
covered dependent(s) if any, to elect to continue coverage (referred to as COBRA coverage) under the plan(s)
enrolled as active member(s). The first day of COBRA coverage and the maximum continuation period is
determined by plan. Please refer to your COBRA Election Form enclosed to determine your first day of COBRA
coverage and maximum continuation period ("Last Day of COBRA’).

How to Elect COBRA Coverage

Under COBRA, you have a limited number of days to elect continuation coverage. Your election window is
determined by the plan and is calculated from the date your coverage under the plan is lost because of the event
described above or the date this notice of your election rights is sent to you, whichever is later. To elect COBRA
coverage, you must complete and submit the enclosed election form to BusinessPians, Inc. - myCobraPlan no later
than the Election Period End date ("Last Day to Elect”) listed on the enclosed COBRA Election Form. This same
notice is being sent separately to your spouse, if any; however, only one of you needs to elect continuation
coverage for your spouse and dependent child(ren), if any, who wish to continue coverage. Furthermore, because
COBRA gives you the right to elect coverage independently, you, your spouse or dependent child(ren), if any, may
elect single coverage and not include those individuals who do not wish to continue coverage.

In addition to COBRA coverage, other health coverage options may be available to you, such as coverage through
the Health Insurance Marketplace at www.healthcare.gov or 1-800-318-2596. You may also be eligible to enroll in
coverage through Medicaid or another group health plan (like a spouse's plan), if you request enrollment within 30
days of the loss of coverage.

Payment of COBRA Coverage Premiums

The current amount of this premium and the due date for payment are explained in the enclosed COBRA Election
Form, The premium may change in the future. We have used the information supplied by CHRISTUS Health to
calculate your maximum continuation period under the plan(s) you were insured prior to your qualifying event. If
there is a discrepancy between our calculation and the underwriting insurance carrier, the insurance carrier always
governs. Please contact your insurance carrier(s) to determine the exact end of your maximum continuation period.

Length of COBRA Coverage Period

If you and your spouse or dependent child(ren), if any, elect coverage, it can last for a maximum continuation period
("Last Day of COBRA") described in the enclosed COBRA Election Form beginning on the date of your qualifying
event, or loss of coverage, whichever is later. The first day of COBRA coverage will be determined by the plan. The
continuation period may be extended for the following reasons:

1. Death of employee, divorce, legal separation or change in dependent status

If these events occur during the original maximum continuation period of COBRA coverage, the period of coverage
for your spouse and dependent child(ren), if any, may be extended. These events extend the original maximum
continuation period of COBRA coverage only if they would have caused your spouse or dependent child(ren), if
any, to lose coverage under the plan if the original qualifying event had not occurred. Note that to receive this
extension, you and/or your spouse and dependent child(ren), must notify the CHRISTUS Health Plan Administrator
within 60 days of the occurrence of these events.

00407 013 0000118751 CHRISTUS 000232 Page 1 of 7
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 15 of 69

2, Medicare entitlement of employee pees
If you became entitled to Medicare BEFORE your qualifying event, COBRA laws allow you to remain eligible for up

to 18 months of COBRA coverage. However, your spouse and dependent child(ren), if any, may receive extended
COBRA coverage for up to the greater of either: (a) 36 months from the date of your Medicare entitlement; or (b) 18
months from the date of your qualifying event, or loss of coverage, whichever is later.

If you become entitled to Medicare AFTER your qualifying event but within the original maximum continuation
period of your qualifying event, your spouse and dependent child(ren), if any, may receive an additional 18 months
of COBRA coverage. Note that a person generally has become entitled to Medicare when he or she has applied for
Social Security income payments or has filed an application for benefits under Part A or Part B of Medicare.

3. Disability determination

If it is determined that you and/or your spouse or dependent child(ren), if any, were determined to be disabled (by
the Social Security Administration) during the first 60 days of COBRA coverage and you are still disabled at the end
of your original maximum continuation period of coverage, the original maximum continuation period may be
extended for an additional 11 months for all individuals covered under COBRA coverage from the date of the
qualifying event. This extension only applies if the CHRISTUS Health Plan Administrator is notified within 60 days of
a disability determination and before the end of the original maximum continuation period. Federal law requires that
you notify the CHRISTUS Health Plan Administrator of a determination by the Social Security Administration that
you, your spouse, or dependent child(ren) are no longer disabled within 30 days of such a determination.

CHRISTUS Health can be reached at (866) 515-1333 during business hours.

4, Bankruptcy filing

If the employer files for bankruptcy reorganization and retiree health coverage is lost within one year before or after
the bankruptcy filing, COBRA coverage could continue until the death of a retiree (or a surviving spouse of a
deceased retiree) or for 36 months from the retiree's death (after the bankruptcy filing) in the case of the spouse
and dependent child(ren).

Newborns and Adoptees

A child who is born to or placed for adoption with you during a period of COBRA coverage will be eligible to become
covered under the plan. In accordance with the terms of the CHRISTUS Health group health benefits plan and the
requirements of Federal law, these qualified beneficiaries can be added to COBRA coverage upon proper
notification to the CHRISTUS Health Plan Administrator of the birth or adoption.

Early Termination of COBRA Coverage

COBRA coverage may terminate early if:

(1) The required premium payment is not paid when due, ,

(2) After the date of your COBRA election, you and your spouse or dependent child(ren), if any, become covered
under another group health plan.

(3) After the date of your COBRA election, you, your spouse or dependent child(ren), if any, become entitled to
Medicare benefits.

(4) All of CHRISTUS Health group health plans are terminated.

(5) If coverage is extended an additional 11 months due to disability, a determination that the individual is no longer
disabled.

(6) COBRA coverage may also be terminated for any reason the plan would terminate coverage of a participant or
beneficiary not receiving COBRA coverage (such as fraud).

Continuation coverage under COBRA is provided subject to your eligibility. The CHRISTUS Health Plan
Administrator reserves the right to terminate your COBRA coverage retroactively if you are determined to be
ineligible for coverage. To be sure that you, your spouse and your dependent child(ren), if any, receive the
necessary information concerning your rights, you should keep BusinessPlans, Inc. - myCobraPlan informed of any
address changes.

If you sign up for COBRA continuation coverage, you can switch to a Marketplace plan during a Marketplace open
enrollment period. You can also end your COBRA continuation coverage early and switch to a Marketplace plan if
you have another qualifying event such as marriage or birth of a child through something called a "special
enrollment period." If you terminate COBRA continuation early without another qualifying event, you'll have to wait
to enroll in Marketplace coverage until the next open enrollment period and may be without health coverage in the
interim. When you've exhausted COBRA continuation and the coverage expires, you'll be eligible to enroll in
Marketplace coverage through a special enrollment period even if the Marketplace open enrollment has ended. If
you sign up for Marketplace coverage instead of COBRA, you cannot switch to COBRA continuation coverage.

00107 013 0000118751 CHRISTUS 000233 = Page 2 of 7
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 16 of 69

cesaps
Please be advised of your right to obtain a copy of the Summary Plan Description (SPD) for your group health plan fe
by contacting the CHRISTUS Health Human Resource Department at (866) 515-1333. The SPD contains a

complete description of your benefits.

This notice is a summary of your COBRA rights. For answers to specific questions, please contact our Customer
Service Department at (937) 865-8640 during business hours.

Sincerely,

BusinessPlans, Inc. - myCobraPlan

00107 013 0000118751 CHRISTUS 000234 Page 3 of7
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 17 of 69

Exhibit A.20
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 18 of 69

 

 

£< Merry Christmas to you
and all! God's love and
peace to each. Be careful
Viark opened the door
yesterday without looking
first --rough looking guy
taking a peek, casing it
out.

 

 

   

CHRISTUS 000026

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 19 of 69

Exhibit A.21
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 20 of 69

— :

From: Chapa, Erica <erica.chapa@christushealth,org>

Sent: Wednesday, December 21, 2016 4:54 PM

To: Carvajal, LaRae; Laughlin, lvonne; |_SPN.HR_BusinessPartners
Ce: Saucedo, Lilliana; Crunk, Glynda

Subject: RE; Spohn- BG

Attachments: BG pic.docx

~~ Original Message-----

From: Carvajal, LaRae

Sent: Wednesday, December 21, 2016 4:39 PM
To: Garcia, lvonne; |_SPN.HR_BusinessPartners
Cc: Chapa, Erica; Saucedo, Lilllana; Crunk, Glynda
Subject: RE: Spohn- BG

’Do you happen to have a picture of him?

LaRae Carvajal

CHRISTUS Spohn Health System
Office: (361) 881-3846

Fax: (361) 882-1928
larae,carvajal@christushealth.org

-----Original Message-----

From: Garcia, lvonne

Sent: Wednesday, December 21, 2016 4:36 PM
To: |_SPN.HR_BusinessPartners

Cc: Chapa, Erica; Saucedo, Lilliana; Crunk, Glynda
Subject: RE: Spohn- BG

All,

| wanted to make you aware of an Incident that is occurring at this time.

A Health Informatics Associate (reported to System office) that was recently termed has been seen outside in the Spohn
Shoreline parking area, Security has been contacted, The associate's name is Billy Green,

He sent a questionable text message to his former manager, Erica Chapa, this morning. | briefly consulted Legal. If this
behavior persists he will be recelving a No Trespass letter,

Feel free to contact me with questions,

Thanks,

CHRISTUS 000057
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 21 of 69

Ivonne Garcia, SPHR

Human Resources Business Partner
Human Resources Strategy

CHRISTUS Health

919 Hidden Ridge | Irving | TX 75039
(0) 469,282,2059

www. christushealth.org

wee Original Message-----

From: Saucedo, Lilliana

Sent: Wednesday, December 21, 2016 4:30 PM

To: Garcla, lvonne <ivonne,garcia @christushealth.org>
Cc: Chapa, Erica <erica,chapa@christushealth.org>
Subject: Spohn- BG

Hello Ivonne,

| just received a text from Erica Chapa, stating that Billy Green is outside in the Spohn Shoreline parking lot. Erica can see
him from her window. She has contacted Security.

Lilllana Saucedo

Sent from my iPhone

CHRISTUS 000058
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 22 of 69

Exhibit B
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 23 of 69

Page 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

BILLY T. GREEN,
PLAINTIFF,

CIVIL ACTION NO.
2:18-CV-0064

VS.

CHRISTUS SPOHN HEALTH
SYSTEM CORPORATION d/b/a
CHRISTUS SPOHN HOSPITAL
CORPUS CHRISTI SHORELINE,
DEFENDANT.

eee ee ee

KEE KK KKK EKKEKKEKKKKEKKKKKAKKK KKK KKK KK KK KAKA KKK KKKKK KK KKK K KEK

ORAL DEPOSITION OF
LILLIANA SAUCEDO

NOVEMBER 14, 2018

KKK KEKE KAR KKK KEKE KK KEK KKK KE KEK KEKE KEKE KKAKKK KKK KKK KA K KKK KKK KKK

ORAL DEPOSITION of LILLIANA SAUCEDO, produced as a
witness at the instance of the Plaintiff, and duly
sworn, was taken in the above-styled and numbered
cause on the 14th day of November, 2018, from
9:58 a.m, to 11:04 a.m., before Sharon L. McDonald,
CSR, in and for the State of Texas, reported by
machine shorthand, at the offices of Akerman, LLP,

112 BE. Pecan, Suite 2750, San Antonio, Texas, pursuant

to the Federal Rules of Civil Procedure.

 

 

 

Hill Country Court Reporters
(210) 691-1633

£0493d60-fcd7-11e8-887b-0800460222f0
‘

Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 24 of 69

Page 9

 

1 Q Did Ms. Chapa ever discuss Billy Green with you?
2 A Yes.

3 Q Do you remember when she first brought up Billy
4 Green with you?

5 A T'm a little unclear on your question. When she

6 brought up Billy to me?

7 Q Yes, ma'am.
8 A Maybe from the beginning when we had to give
9 updates regarding any initiatives that were pharmacy

10 related.

11 Q Well, my understanding is he was terminated in
12 December of 2016; is that correct?

13 A That's correct.

14 Q Did she bring him up about that time or was it

15 before?

16 A Before.

17 Q Was it months before, or a year before, two
18 years before?

13 A Months before.

20 Q Do you remember what -- what it was that she

21 brought up that was months before?

22 A Yes. In June of 2016, there was an incident
23 where Billy -- Mr. Green had sent communication to the
24 pharmacy directors and leadership to include our health
25 informatics leaders regarding -- it was -- it was -- I

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11e8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 25 of 69

 

Page 10
1 don't remember exactly what the details were, but it was
2 an email that was sent out to them. And the email was
3 unprofessional. We did receive communication, myself and
4 Erica, included from Leslie Stewart, the health
5 informatics director of the system, indicating that she
6 did have some concerns with that communication and for us
7 to follow up with Billy Green. So Hrica did provide
8 undocumented, informal coaching to Billy Green in June of
9 2016.
10 Then in July of 2016, there were two
il incidents as well that occurred. One incident was where
12 he had sent communication, unprofessional communication

13 to the system CMIO LinkedIn. I received notification of

14 that verbally from the system CMIO where he had indicated

15 to him how to do his job, recommending what changes
16 should occur in the system; however, that had never been
17 communicated to Erica or I prior to that communication to

18 the system CMIO,

19 Q The system CFI?

20 A CMIO, chief medical informatics officer.

21 Q And who was -- is there a name to that position?
22 A Dr. Luke Webster.

23 Q Was Dr. Webster upset about it?

24 A Yes,

25 Q Did he tell you he was upset?

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fed7-11¢8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 26 of 69

Page 11

 

1 A He told my former director that he was upset

2 about it.

3 QO Who was your former director?
4 A Glynda Crunk,
5 Q And then Glynda Crunk communicated that to you,

6 that Dr. Webster was upset?

7 A Correct.

8 QO Did she use those words, "upset"?

9 A Yes.
10, Q And the concern for yourself and, I guess,
11 Ms. Chapa was that he did not -- Billy Green's failure,
12 was it in what he said, or not saying it to you and

13 Ms. Chapa first?

14 A Both, In what was said, and that he had not
15 mentioned it to both Erica and I, Mrs. Chapa.

16 In addition to that, just -- as you had
L7 asked earlier if there was anything else that Erica had
18 communicated to me about Billy. Related to that, Erica

19 was going to follow up with Billy Green about that

20 particular situation. And it was going to be an
21 associate -- a corrective action form, a verbal, to go
22 over email etiquette, the Christus core values,

23 particularly integrity. When she tried reaching out to
24 Billy Green -- and I don't remember the specific date on

25 that -- he was not in the office. I do recall that she

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11¢8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 27 of 69

Page 29

 

1 November, do you remember him explaining that he was

2 under a lot of stress because of his son?

3 A No.

4 QO You never knew that at the time?

5 A No.

6 Q Ms. Chapa never told you?

7 A No.

8 Q And you never were present for a meeting where
9 Billy would explain that he's having to spend -- like

10 stay up all night, do all kinds of things trying to help

11 his son work through some kind of issues?

12 A No.

13 Q Is it news to -- me telling you this now?

14 A No,

15 Q So you've learned it since?

16 A Uh-huh. Well, I learned it and I saw it as well

17 when I saw the email where he indicated that. So that's
18 why in December, the beginning -- I guess around
19 December, beginning of December, I went to Corpus Christi

20 and met with him and Ms. Chapa. And I know this had

21 already been given to him previously -- provided the

22 employment assistance program pamphlet and indicated to
23 him that there were resources available that Christus
24 provides to associates and their families.

25 In addition to that, we provided -- I

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11e8-887 b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 28 of 69

 

Page 30
1 provided information on -- a reminder of FMLA, the Family
2 Medical Leave Act,
3 Q And what did you tell him about the Family
4 Medical Leave Act?
5 A That that is available and that we can
6 contact -- he can contact Christus Healthy Habits or our
7 HR business partner in case he does have additional
8 questions and would like information on that.
9 Q And that was a face-to-face meeting with
10 Mr. Green and Ms. Chapa?
il A Yes.
12 Q And did he mention then that he was still having
13 trouble with his son?
14 A No,
15 QO He did not mention that?
16 A Huh-uh,
L7 Q Did you ever find out what kind of trouble he
18 was having with his son? |
193 A Yes,
20 Q What's your understanding of what trouble he was
21 having with his son in November, December time frame?
22 A I don't know specifically, but I do know that
23 there were some concerns or issues that were going on.
24 QO Do you know what the issues or concerns were?
25 A No.

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11e8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 29 of 69

 

Page 34
1 wanted to inform you today that Erica and I met with
2 Billy Green. You were via Skype; is that right?
3 A Yes.
4 Q You were scheduled to meet with Billy Green. At

5 2:30, he became agitated and did not allow Erica or I the

6 opportunity to provide coaching to discuss the matter for
7 which he was contacted.
8 In what way did he become agitated and not
9 allow you guys to provide coaching?
10 A So we were supposed to be meeting with him to do
Lil coaching for two unauthorized tardies, and also for -- I
12 believe it was on December 14th -- for a project which he
13 had not communicated on and for which he was not present
14 when he was asked for support on site.
15 So the coaching was supposed to be done on
16 the unauthorized tardies. When we were there -- well, I
17 was there via Skype. Erica was there on site. As
18 mentioned, we were supposed to start at 2:30. I did ask

19 after 2:30 if he was going to be present and he did show

20 up at 2:39.

21 The beginning of that meeting, Erica
22 indicated that we were going to be meeting with him to --
23 to provide some coaching over the unauthorized tardies

24 that had occurred that day and the day prior. And over

25 the incident with the initiative or lack of communication

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fed7 -1 1e8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 30 of 69

 

Page 35
1 with regards to the initiative that needed to go live on
2 the 14th.
3 He became agitated by saying, This is
4 bullshit. Indicating no one needs to be telling me where
5 I need to work and when I need to work.
6 This is me hearing from my end on the call.

7 I proceeded to say, Billy, that is unacceptable. That is

8 unprofessional. We do not tolerate that.
9 Erica then tells me while I'm on the call,
10 Lilli, he's -- he's walking out of the office. He's

Ll yelling in the hallway.

12 There were associates present in their

13 cubbies, according to Erica. He was in the hallway when
14 he was -- I couldn't hear on my end of the phone. So I
15 proceeded to contact our HR business partner. I don't

16 remember if I did it via Skype, but I did contact her.
17 And I was concerned at that time for Erica's safety and
18 the team's safety because of what I heard from how he
19 reacted in that meeting, not allowing us an opportunity

20 to proceed with the coaching or anything.

21 Q What was it about what he said that made you
22 think safety was an issue?

23 A When he said, This is bullshit. And when he
24 said, I can work whenever I want, wherever I want, ina
25 loud tone, what sounded like an angry, loud tone.

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7 -1 168-887 b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 31 of 69

 

Page 41
1 A That was -- no, I don't remember.
2 Q And then you state that he was unwilling -- you
3 state that he was unwilling to do it. I guess you're
4 saying he was unwilling to provide this report?
5 A Yes.
6 QO You don't recall?
7 A Huh-uh.
8 Q And then he voiced that he would report this to

9 the highest levels. What did he say he would report to
10 the highest levels?
11 A He only indicated that he would report this to

12 the highest levels, but did not indicate what.

13 Q Was there a problem with the go -- with the

14 Pixus Go Live on December 14th?

15 A They only ended up going live with one facility
16 versus six.

17 Q Was that bad?

18 A No.

19 Q No? Is that something that you and Erica Chapa

20 expected to happen?

21 A No. Billy had informed us that six would be

22 going live, but only one went live.

23 Q So based on what Billy told you, you thought all
24 six would go live?

25 A Correct.

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11¢8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 32 of 69

 

Page 42
1 Q Did Billy express any concerns to you with how
2 the Go Live was set up or put in place?
3 A No.
4 Q When he says he'll report this to the highest
5 level, is it possible he was referring to the Pixus Go
6 Live on December 14th?
7 MS. BLAIR: Objection, calls for
8 speculation.
9 A No.
10 Q (BY MR. CRANE) You're saying it's not possible?
i1 A I don't think so.
12 Q Well, you don't -- you have no understanding of

13 what he meant when he says he's going to report this to
14 the highest levels?

15 A I think it might be related to this in general.
16 I don't know.

17 Q And then the rest of your paragraph at the top
18 of Page 2 says, He's been placed on administrative leave.

19 Badge has been disabled. His access has been disabled.

20 He has been escorted by security at Spohn Shoreline.

21 What does it mean when he says he has been
22 escorted by security at Spohn Shoreline?

23 A So when he did yell, This is bullshit, and when
24 he said, I can work from home whenever I want, wherever I
25 wanted, someone contacted security. I don't know who,

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11e8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 33 of 69

Page 43

 

1 Maybe one of the associates. I don't know. Someone

2 contacted the security guard. And I wasn't there

3 physically, so I don't know exactly what happened, but I
4 do know that Erica tried talking to him and he still

5 remained very agitated. So security was called and he

6 was asked for his badge and was escorted out.

7 Q Escorted --
8 A Escorted, but I think he did speak -- I'm not
9 sure -- to the HR business partner as well. I was told
10 that he was being placed on administrative leave.
11 Q Escorted out of the facility, you mean?
12 A Yes.
13 Q So was he being fired?
14 A He was placed on administrative leave.
15 Q Which means what?
16 A That he's placed on administrative leave until
17 Christus -- we have time to evaluate the situation and
18 then make the determination on whether or not he should

19 be fired.

20 Q And you base that on what Erica Chapa told you?
21 A No. On what occurred.

22 Q Well, how do you know what occurred?

23 A Weil, the way he reacted during our last

24 conversation, which was supposed to be a coaching

25 opportunity.

 

 

 

Hill Country Court Reporters
(210) 691-1633

f0493d60-fcd7-11e8-887b-0800460222f0
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 34 of 69

CHANGES AND SIGNATURE

WITNESS: LILLIANA SAUCEDO
DEPOSITION DATE: November 14, 2018

 

 

 

 

 

 

 

 

 

 

 

PAGE | LINE | CHANGE REASON
10 1 “details were” to “wording was” Clarification
13 9 “T believe so” to “if not pre-approved” Clarification
14 9 “Live” to “Life” Transcription Error
23 14 “T don’t remember” to “Yes” Refreshed memory
with document
~ 66 95, $6 1
9A oy) Add before From July : The PIP was related Misunderstood
to the Final corrective action in November
29 12 “No” to “Yes, in December” Misunderstood
30 14 “No” to “Yes” Misunderstood
“That was — no, I don’t remember” to “Ivonne
41 1 tried to talk to him on the phone to get his report | Misunderstood
and he refused,”
41 7 “Huh uh” to “He refused to speak to Ivonne,” Misunderstood
“.~ T’m not sure —to the HR business partner as
43 8-9 well” to “to Erica about what the HR business Clarification
partner said as well,”

 

 

 

 

 

 

SEZ An a Anne. eth

Lilliana Saucedo

CEAGHE

Date:

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 35 of 69

 

54
1 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
2 CORPUS CHRISTI DIVISION
3| BILLY T. GREEN, )
PLAINTIFF, )
4 )
VS. ) CIVIL ACTION NO.
5 ) 2:18-CV-0064
CHRISTUS SPOHN HEALTH )
6| SYSTEM CORPORATION d/b/a )
CHRISTUS SPOHN HOSPITAL )
7 | CORPUS CHRISTI SHORELINE, )
DEFENDANT. )
8
9
10 REPORTER'S CERTIFICATE/FILING CERTIFICATE
11 ORAL DEPOSITION OF LILLIANA SAUCEDO
12 November 14, 2018
13
14 I, SHARON L. MCDONALD, Certified Shorthand Reporter

15] in and for the State of Texas, do hereby certify that the
16! facts stated by me in the caption hereto are true; that
17] the foregoing deposition transcript of LILLIANA SAUCEDO,
i8/| the witness, herein before named, was at the time

19) mentioned taken by me in stenograph, the said witness

20] having been by me first duly cautioned and sworn upon her
21} oath to tell the truth, the whole truth and nothing but
22| the truth, and later transcribed from stenograph under my
23 | supervision.

24 I further certify that I am neither attorney or

25] counsel for, related to, nor employed by any parties to

 

 

 

HILL COUNTRY COURT REPORTERS
(210) 691-1633
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 36 of 69

 

55
1/ the action in which this testimony was taken and,
2| further, that I am not a relative or employee of any
3] counsel employed by the parties hereto or financially
4] interested in the action.
5 I further certify that pursuant to information given

6] to the deposition officer at the time said testimony was
7| taken, the following includes all parties of record and
8} the amount of time used by each party at the time of the

9| deposition:

10 Mr. Thomas J. Crane (1 hour, 6 minutes)
Attorney for Plaintiff

11 Ms. Danya W. Blair (0 hours, O minutes)
Attorney for Defendant

12

13 I further certify that $378.00 is the officer's

14) charges to the plaintiff for preparing the original
15] deposition transcript and any copies of exhibits.
16 That the deposition transcript was submitted on

17 | December 3, 2018, to the witness or to the attorney for

 

18] the witness for examination, signature, and return to me
19|} by January 3, 2019;

20 I further certify that the above and foregoing

21] deposition transcript as set forth in typewriting is a
22| full, true and correct transcript of the proceedings had
23] at the time of taking said deposition.

24

25

 

 

 

HILL COUNTRY COURT REPORTERS
(210)691-1633
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 37 of 69
56

 

1 Certified to by me this the 3rd day

2/1 of December, 2018.

oni Dnt

Sharon L. McDonald, CSR

6 Texas CSR 5423

Expiration: 12/31/19

7 Hill Country Court Reporters
Firm Registration No, 423

8 6838 Country Hill

San Antonio, Texas 78240

9 (210) 691-1633

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

HILL COUNTRY COURT REPORTERS
(210) 691-1633
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD_ Page 38 of 69

Exhibit C
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 39 of 69

Billy T. Green (Volume 1)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION
BILLY T. GREEN
Plaintiff (s)
vs. C.A, NO, 2:18-CV-0064
CHRISTUS SPOHN HEALTH
SYSTEM CORPORATION D/B/A

CHRISTUS SPOHN HOSPITAL

)
)
)
)
)
)
)
)
)
CORPUS CHRISTI SHORELINE )
)
)

Defendant (s)

KR AK R RRR R  K R  KKREKRREKEKE KEK RK KEK KEK KEKE KEKE KEKE KEK KEKEKE

ORAL AND VIDEOTAPED DEPOSITION OF
BILLY T. GREEN
NOVEMBER 15, 2018

VOLUME 1

kk RRR RRR KR RK AR KER EK EKER KERR KEKE KEE KAKA KEKE KAKA KK KK KEKKEEEK

ORAL AND VIDEOTAPED DEPOSITION OF BILLY T. GREEN,
produced as a witness at the instance of the Defendants,
and duly sworn, was taken in the above-styled and numbered
cause on NOVEMBER 15, 2018, from 10:37 a.m. to 5:41 p.m.,
before MARCY A. WELLS, CSR in and for the State of Texas,
reported by machine shorthand, at the offices of Lexitas,
1450 Wells Fargo Tower, 615 North Upper Broadway, Corpus
Christi, Texas, pursuant to the Federal Rules of Civil

Procedure.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 40 of 69

Billy T. Green (Volume 1)

87

 

10

12

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

that morning from a pharmacist about what the pharmacist
termed as an urgent issue that could be a patient safety
issue, so I logged in from home to try to address the
concern. Erica interrupted with this Skype conversation,
but then I phoned her afterwards.

Qo Well, you understood, at that time, that you
were not supposed to work from home without permission
from your supervisor, correct?

A Yes, I did. I might add that she and I had
discussed the issue about my having to work from home to
address urgent issues, Other department employees who are
also single parents were allowed to work from home. Isla
Lara comes to mind. She often left early and continued
her work from home. She also had a single son that she
cared for. Isla Lara's statement was, "Well, Erica knows
that we work from home. We know that she knows that we
work from home, but we just don't discuss it. If you
don't make an issue of it or don't talk about it with her,
they won't bring it up and make an issue out of it.

Q Okay. Well, it appears, from this Skype
exchange, that Erica is making an issue of it and
reminding you that she needs to be aware of it if you're
working from home, right?

A Yes. That very well illustrates her unfair

treatment of me compared to other department employees.

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 41 of 69

Billy T. Green (Volume 1)

88

 

10

il

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

Q So you feel that back in July of 2016, Erica

Chapa was treating you unfairly?

A Absolutely.

Q And you believe that -- is it Isla Lara?

A Yes.

Q -- that Isla Lara was not getting permission

to work at home?

A She worked from home frequently. Erica was
aware of it and permitted it.

Q Okay. And Erica, on this occasion, at least
on July 14, 2016, was not aware that you were working from
home when she tried -- reached out and tried to contact
you? You had not made her aware of it ahead of time?

A No. I had not because it was an emergency
situation where I've been contacted by a pharmacist for
the patient safety issue that I had addressed,

Q So where, in this Skype exchange, when she
asks you why you're working from home, do you tell her ~
that you are dealing with an urgent issue that someone
called you about?

A We discussed that on the phone call where
she -- I might add some background to this issue. I got
that call and felt like it needed to be addressed, but I
was supposed to be off work, so I started looking at it

from home. I'd gotten up, had not checked my blood

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 42 of 69

Billy T. Green (Volume 1)

89

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

pressure -- I mean my blood sugar, had not taken my
insulin. I found Erica after the Skype exchange. She
started fussing at me, raising her voice. I felt like I
was her six year old son or her hen-pecked husband or
something. She continued, got very rude and obnoxious, at
which point I hung up on her. I told her I would talk to
her later. I couldn't communicate effectively with her,
being out of control like that.

Q Okay. Now, when your supervisor, Erica
Chapa, was having a work related discussion with you about
performance expectations, you say you felt like a
hen-pecked husband?

A This was on the phone call subsequent to
this text exchange.

Q Did you ever have -- Did you have a problem
being asked to report to a woman?

A No.

Q Did you have problems being asked to report
to a Hispanic woman?

A No.

Q Did you ever refer to Erica Chapa and
Lilliana Saucedo as Hispanic boss buddies?

A No.

Q Did you have trouble being asked -- Did you

have an issue with being asked to report to an RN as

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 43 of 69

 

Billy T. Green (Volume 1) 90
1 opposed to a pharmacist?
2 A No. I had issues with Erica's treatment of
3 me. One statement she made in front of several other of
4. my department coworkers was, "When you first started

5 working here, I thought you were really stupid, but I

6 think you're pretty cool now."

7 QO Who said that?

8 A Erica Chapa.

9 Q So back to my question. You say that the
LO reason that you were working from home without permission
LL is because it was an emergency situation. So why is it

12 that when Erica Chapa asked you, at the very beginning of
13 her message, "Why are you at home," instead of saying, "I
14 have an emergency situation that I'm dealing with for

15 work," you said, "I got stuck at work, LOL, was talking

16 with Randy yesterday"? What does that have to do with the

17 reason that you were working at home, if it was an

18 emergency situation?

19 A She was concerned that I was working too
20 many hours. Christus had -- did not want people working
Q1 outside of their normal work hours; yet, my workload was
22 such that it required me to work extra hours, which was
23 the reason I needed access to be able to work from home,
24 to be able to complete my assignments.

25 MS. BLAIR: Objection. Nonresponsive.

 

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 44 of 69

Billy T. Green (Volume 1)

102

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

E-mailing me," or whoever, you know. That's not her
point. Erica is the person that’s making a big deal out
of me communicating directly with my supervisors in
Irving, and she felt like it made her look bad if she
didn't come up with a resolution to these issues to
present to her superiors. I mean, I didn't give a rip
whether people got angry at me or not about communicating
via E-mail, trying to resolve important issues that could
impact patient safety. My only concern was that the
issues be resolved in a timely fashion and that we avoid
any potential patient safety issues.
MS. BLAIR: I'll object to nonresponsive.

Q So is it your -- Is it your claim that
Erica Chapa's discipline, the discipline you received from
Erica Chapa in June and July of 2016 was motivated by

something other than your insubordination and job related

misconduct?
A Absolutely.
Q Okay. And what are you claiming that it

was motivated by?

A I have no idea what her actual motivation
was. I would assume that she was concerned that if Leslie
and Marvin and the folks in Irving found out that we were
having issues that she had not been able to resolve, that

it would reflect poorly upon her.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 45 of 69

Billy T. Green (Volume 1)

103

 

LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q Anything else that you think motivated her

discipline of you in June or July of 2016?

A Just the way she treated me.

Q IT mean, do you think she just didn't like
you?

A A statement like "I thought you were stupid"

in front of other department members seems to indicate
that she did not like me.

Q Did you like her?

A I did. I baked her a red velvet cake for -
her birthday. I tried to be as open and communicative
with her as possible.

Q All right. Do you think there's anything
else that was motivating Frica Chapa's discipline issue to

you in June or July of 2016, other than what we've already

discussed?

A I don't know. I can't speak for her
motivations.

Q All right. And we talked about the fact

that you did not write any associate comments here on the
discipline form in July -- on July 14th of 2016, and you
say because you didn't think it would do any good to do
that, right?

A My issues with regard to getting

infrastructure problems addressed, as well as other

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 46 of 69

Billy T. Green (Volume 1)

136

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q Is he a general practitioner or what type of
doctor?

A Yes.

Q Okay. And so you're saying this was in

November of 2016?

A Right. That's when IT had taken the form to
him,

Q All right. And so you filled out the
form -- you had Dr. Lopez fill out the medical provider.

form and who did you give it to?

A I submitted it to Liberty Mutual.

Q All right. And what happened? Let me ask
you this: What dates did you request to take FMLA leave?
What were the dates in your FMLA request?

A Erica and I were trying to figure out how to
get by without my having to take FMLA leave. That was
both of our goal. I didn’t want to have to miss work, but
the issues with Mark had gotten so bad, I didn't actually
follow through with the next steps in taking FMLA. Of
course, I would have needed to have gotten documentation
from his physician if I was taking FMLA on his behalf.
So, at one point, I believe at the meeting -- it's
documented with -- It was one of those exhibits that you
produced after the first exhibits were presented during

the quarterly appraisal review. We had talked about that,

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 47 of 69

Billy T. Green (Volume 1)

137

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

and I was saying, "I think I need to take FMLA. Mark is
keeping me up all night. She mentioned that in that
performance review but didn't give any details, of course,
due to patient privacy concerns; and, at one point, I met
with her about that, and she just said, "Don't worry about
it. I'll fix it." I didn't have enough PTO time to take
the mandatory holidays for Christmas and New Year's.

Q But you'd been communicating with Liberty
Mutual about your FMLA, right?

A Right.

Q And you understood that you don't have to
have any accrued paid time off to take FMLA leave, right?

A Well, my thought -- I mean, Erica and I both
were trying to avoid the need for me to take FMLA leave
because we had the three big projects. We had the
MEDITECH upgrade. We had the I.V. pump purchase, which I
was the only person at Christus Spohn who had the ability
to program those pumps and the only person with access to
get in there and fix the data sets for the pump purchase.
So I was concerned that if I was missing work, that the
pump purchase would fall through because we wouldn't get
those pumps -- the new pumps programmed when they are
delivered and brought on line,

Q So are you saying Erica was also concerned

about you being gone, because she didn't think that she

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD

Billy T. Green (Volume 1)

Page 48 of 69

178

 

10

Ti

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q Right here (indicating)? All right.

A Bear in mind, this is at the time that my
son had been in the hospital in San Antonio.

Q Okay. And you had asked to work out of San
Antonio while your son was in the hospital, and you were
granted that request, right?

A No. Actually, Erica charged me for PTO time
when she told me I could work from up there.

Q Okay. She set up an office for you to work
out of San Antonio and you never showed up; is that right?

A My son was discharged on the day that I
arrived up there.

Q Are you saying that she denied your request
to be allowed to work from San Antonio while your son was
in the hospital, out of Santa Rosa?

A She didn't deny my request. She billed me
for PTO time.

Q Is that because you never showed up to work
at Santa Rosa?

A No. I phoned her and said, "Mark has been
discharged," you know. So there was no need for me to go
work out of Santa Rosa because I had to take him back to
Corpus,

QO And so you took a PTO day to do that?

A Well, she charged me for a PTO day. She

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 49 of 69

Billy T. Green (Volume 1)

179

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

said she wasn't going to do that, which is not really —-
Well, it is pertinent because I'd run out of PTO time,
which was going -- so I have to take -- but I take FMLA
leave. That was the only way I could preserve my job and
care for my son at the same time; yet, once they met with
me to discuss that, Erica tried to dissuade me from taking
it by saying, "Don't worry about it. I'll just fix it,"
and then, three days later, they turn around and
terminated me.

Q So are you saying that you --

A I'm saying exactly what I said. Don't read
anything into it.

QO That you were charged for a PTO day on a day
that you were actually working out of Santa Rosa?

A We discussed the details of my having to go
to San Antonio to get my son, Erica was aware that no one
knew what day he would be discharged. I had talked with
John Jacobs, who was, at the time, Erica's equivalent in
San Antonio, and he said, “Sure, I've got an office up
here for you to use," and she said, "Yeah, that will be
fine. You can work out of San Antonio while he's in the
hospital. Went up there and spent the night; got up the
next morning and they phoned me about 8:30 or so and said,
"We think Mark will be discharged today." So she charged

me for a PTO day for that day.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD

Billy T. Green (Volume 1)

Page 50 of 69

180

 

LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

Q Did you work that day?
A No. I'm just telling you what happened.
Q All right. I'm going to hand you, Mr.

Green, an exhibit that's been marked as Exhibit 12 to your

deposition,
(EXHIBIT NO. 12 WAS MARKED
FOR IDENTIFICATION, }
Q And this is the Performance Improvement Plan

referenced in the previous document. Take a look at that

document and then I'm going to ask you some questions

about it.

A Did you ask me a question about this

document?

Q No. I was giving you a chance to lock at it
first.

A Oh. Okay.

Q Have you had an opportunity?

A Certainly.

Q All right. If you lock at the last page of

that document, is that your signature?

A Yes, it is.

QO And you wrote a date of December 7th, 2016,

next to your signature?

A Yes,

Q And did you, in fact, review this

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD
Billy T. Green (Volume 1)

Page 51 of 69

191

 

1 Q (By Ms. Blair) And, also, I'm not talking
2 about September right now. I only want to talk about

3 these three from December, okay?

4 A This is the September one. Okay. I was

5 correct. I didn't get three --

6 Q You can't actually write on those. Those
7 are the court reporter's exhibits.

8 A Oh, okay.

9 Q Those are actually -- I'm giving them to

10 you, but I'm only giving them to you --

41 MR. CRANE: They actually belong to the
12 court reporter.

13 A I thought they were my copies.

14 Q Once they're marked, they belong to her. So

15 that's fine. We will just note on the record that there's
16 a little bit of a scribble on Exhibit 8 that was made by

L7 Mr. Green.

18 All right. So looking at Christus 68, do
19 you see there that Ms. Chapa is expressing a concern about
20 reports that were made to her that you were not onsite,

21 not available during the Pyxis Go Live on December 14th?

22 A Yes. I have that document here.

23 Q Okay. And that is a coaching document,
24 right? It's not a corrective action form. It's a
25 coaching document, right?

 

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 52 of 69

Billy T. Green (Volume 1)

192

 

10

11

12

13

14

15

16

17

18

19

20

2

22

23

24

25

 

A Yes.

Q And you had been presented with coaching

documents by Ms. Chapa before?

A Yes.

Q As we saw in September, right?

A Yes.

Q And you understood that the purpose of the

coaching document was for her to set out what the concerns

were and what the expectations were to help you improve,

right?
A Right.
Q Okay.
A Understand that this write-up regarding the

Pyxis Go Live was Erica's concern to not look bad for her
supervisors in Irving due to the fact that I put my foot
down and refused to initiate changes at six emergency room
slides at once due to the fact that nursing had not been
trained on the new user interface. It would have delayed
administration of emergent drugs where nurses are not able
to pull drugs from the Pyxis drug dispensing cabinets. I
told her that, but she wanted to try to do it anyway, not
to mention it was physically impossible for me to be at
six sites at one time to ever see the transition.

QO Were you at one site?

A Yes. At Spohn-South.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 53 of 69

Billy T. Green (Volume 1)

195

 

10

11

12

13

14

15

16

17

18

19

20

2d

22

23

24

25

 

couldn't do that.

Q So if she says that --

A Linda was also -- Excuse me. Linda was

also concerned that the nurses had not been trained at all

sites and that flipping all sites at once would -- could

be disastrous.

Q So you decided, contrary to what Erica
wanted --

A Absolutely. I made that decision.

Q So you decided, contrary to what Erica, your

supervisor, wanted to do, you were only going to go live
at one site?

A Yes.

Q And you feel she was upset about that
because it made her look bad?

A And retaliated by writing me up three times
and terminating me after I'd applied for FMLA leave.

Q Because you --

A I mean, I have no way to know what her
motivation was to continue harassing me about things, but
I will not jeopardize patient safety. I don't care if the
president of the company says to do something. If I feel
like it's something that's going to cause a patient safety
issue, I'm not going to do it.

Q But you feel like -- You say you don't know

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 54 of 69

Billy T. Green (Volume 1)

196

 

10

LiL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

why Erica got angry and terminated you, but you do know
that you and she had a serious professional disagreement
about this Go Live?

A That, we did.

Q And you do -- It is your position and your
testimony under oath that rather than just go live at one
facility instead of six, like you wanted to do, you
actually told her you were going to do that in advance?

A She was aware of that and Linda was aware of

that, and Linda agreed with me that we should only do

South first. For one reason --

Q But I'm not asking about Linda. I'm
asking --

A And I'm telling you what happened.

Q Right.

A The Pyxis coordinator for Spohn-South had

completed her portion of what had to be done to convert

those Pyxis machines to the profile setting. The other

sites weren't ready yes. That, in addition to the fact

that nursing hadn't been trained, so I just felt that we

couldn't go forward with it.

Q Okay. And so setting aside what Linda knew

and what you think Erica Chapa knew, did you personally

tell Erica Chapa, prior to December 14, 2016, here under

oath, I'm asking you, did you tell her that you were going

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 55 of 69

Billy T. Green (Volume 1)

221

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

(EXHIBIT NO. 15 WAS MARKED
FOR IDENTIFICATION. )

Q It's called receiving through the U.S,
Postal Service on Christmas Eve, December 24th, 2016, your
personal belongings being returned to you by Christus?

A IT thought that was highly unusual,
considering that they had told me I was on administrative
leave.

Q All right. So the answer to my question is:
Yes, you did receive your personal belongings from
Christus on Christmas Eve 2016?

A Repeat the question.

Qo You do recall receiving your personal
belongings returned to you by Christus through the U.S.
mail, receiving those on December 24th, 2016?

A I did, and when I opened the package, Erica,
who evidently packed the package, because she signed for
the package on the certified mail receipt, had broken the
photograph, eight by ten photograph of my son, Little
League photo. Several other items were broken and just --
I didn't know what to think. I thought, "Why is she
sending me my stuff broken?"

Q So it was broken by the time it got to you?

A Maybe in shipping. It sure didn't appear .-

that way from the way the box was packed. It was broken

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 56 of 69

Billy T. Green (Volume 1)

241

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

BILLY T. GREEN
Plaintiff(s)
Vs. C.A, No. 2:18-CV-0064
CHRISTUS SPOHN HEALTH
SYSTEM CORPORATION D/B/A

CHRISTUS SPOHN HOSPITAL
CORPUS CHRISTI SHORELINE

ee ea se ea se see

Defendant(s)

REPORTER'S CERTIFICATION
ORAL AND VIDEOTAPED DEPOSITION OF
BILLY T. GREEN
NOVEMBER 15, 2018

VOLUME 1

I, MARCY A, WELLS, Certified Shorthand Reporter in
and for the State of Texas, hereby certify to the
following:

That the witness, BILLY T. GREEN, was duly sworn by
the officer and that the transcript of the oral deposition
is a true record of the testimony given by the witness.

IT further certify that pursuant to FRCP Rule 30(f) (1)
that the signature of the deponent;

_xX was requested by the deponent or a party before

the completion of the deposition and returned within 30

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 57 of 69

Billy T. Green (Volume 1)

242

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

days from date of receipt of the transcript. If returned,

the attached Changes and Signature Page contains any

changes and the reasons therefore;

was not requested by the deponent or a party

before the completion of the deposition.

I further certify that I am neither attorney nor

counsel for, related to, nor employed by any of the

parties to the action in which this testimony was taken.

Further, I am not a relative or employee of any

attorney of record in this cause, nor do I have a

financial interest in the action.

Subscribed and sworn to on this 12th day of

December, 2018.

 

 

MARCY A. WELLS, Texas CSR 2777
Expiration Date: 12-31-19
DepoTexas

Firm Registration: 644

615 N. Upper Broadway, Suite 1450
Corpus Christi, Texas
361-883-3400

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 58 of 69

Exhibit D
Case.2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 59 of 69

Billy T. Green (Volume 2)

 

LO

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

BILLY T. GREEN

Plaintiff

CIVIL ACTION
NO.: 2:18-CV-0064

Vs.

CHRISTUS SPOHN HEALTH SYSTEM
CORPORATION, D/B/A CHRISTUS
SPOHN HOSPITAL CORPUS
CHRISTI SHORELINE

Nee ee 8 8 ea a es eee

Defendants

ORAL AND VIDEOTAPED DEPOSITION OF
BILLY T. GREEN
NOVEMBER 16, 2018
Volume 2
ORAL AND VIDEOTAPED DEPOSITION OF BILLY T. GREEN, produced
as a witness at the instance of the Defendant, and duly sworn,
was taken in the above-styled and numbered cause on the 16th
day of November, 2018, from 8:33 a.m. to 11:21 a.m., before
SKYLAR RODRIGUEZ, CSR in and for the State of Texas, reported
by machine shorthand, at the offices of Lexitas, 615 N. Upper
Broadway, Suite 1450, Corpus Christi, Texas 78401, pursuant to

the Federal Rules of Civil Procedure.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 60 of 69

Billy T. Green (Volume 2)

 

1 you actually produced to us in response to our request for
2 communications with Christus employees. Could you thumb
3 through that and let me know if that is, in fact, what this

4 appears to be?

5 (Exhibit No. 18 was marked.)

6 A. This is what we had produced.

7 Q. (By Ms. Blair) As communications with Christus

8 employees?

9 A. Yes.
10 Q. Are there any other communications that you still

LiL have or still have access to, other than the ones that you took
12 out and read to me yesterday on your phone and these that you

13 produced, that would be with Christus employees since your

14 termination?
15 A. Not that I'm aware of.
16 Q. Okay. And another document that you produced, which

17 I've marked as Exhibit 19, is labeled at the top as a text
18 message to Marvin Skinner, Enterprise Pharmacy Informatics
19 Director in Irving, Texas. Is this a document that you've seen

20 before?

21 (Exhibit No. 19 was marked.)

22 A. Yes.

23 Q. (By Ms. Blair) All right. And where did this come
24 from?

25 A. It looks like somebody copied what was a Facebook

 

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 61 of 69

Billy T. Green (Volume 2)

 

1 Messenger message.

2 Q. Was that you that copied it?

3 A. Yes.

4 Q. All right. And how did you -- how did you do that,

5 just cut and paste it or how did you copy this for production?
6 A. It may have been a text message, put it's just copied
7 and pasted onto a word document and printed out.

8 Q. Okay. Because I didn't see a date on here. Do you

9 know the date of this text?

LO | A. It was early in 2017, probably January or so, 2017.
11 IT can't say for certain.

12 Q. Do you still have this text on your phone, or is it a
13 Facebook message?

14 A. I don't know. I can look. Let's see.

15 Q. Okay.

16 A, I don't see it here.

17 Q. All right. So do you know if you received any

18 response to this from Mr. Skinner?

19 A. I don't think I did.

20 Q. All right.

21 A. I know there was another text message to him where I

22 detailed some of the things that I had been working on that
23 they needed to follow up on, but I don't have access to that.
24 Q. Why not?

25 A. It doesn't go back that far. I remember I looked for

 

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 62 of 69

Billy T. Green (Volume 2)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that message when I found this one.

Q. Okay. Can you -- I want to go through this with you
and ask you about what some of this means. Could you read the
first sentence for me?

A. "Hey, by the way, what's up with this sneaky nurse
takeover, with two or three of them trying to put one over on
their old antique pharmacist?"

Q. Okay. So what did you mean by -- in this message
that you sent to Marvin Skinner in early 2017, what did you
mean by the "sneaky nurse take over"?

A. I was referring to the Pyxis project where they
attempted to follow through with Marvin's directions to flip

all the BD Pyxis machines to profile setting that I objected

to.
Q. That's what you're referring to here?
A. Yes.
Q. And what led you to text or message Mr. Skinner about

this sneaky nurse takeover in early 2017 when you were no
longer working over at Christus?
A. This was before March. So I had not determined what

my employment status was at that point in time.

QO. But your last day of work had been December 16th --
A. Right.

Q. ~- of 2016?

A. Right.

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 63 of 69

Billy T. Green (Volume 2)

12

 

1 after December 16th, so probably -- I think they sent them on

2 Thursday, so probably the following Thursday.

3 Q. Okay. So you stopped getting a paycheck shortly

4 after December 16th, 2016. Right?

5 A. Right.

6 Q. Wasn't that one more indication to you, in addition

7 to all of the indications that we discussed yesterday, that you

8 were no longer working there?

10 paid for that. That's leave time without pay.

11 Q. All right. And then the next sentence here says,
12 "She and her also female Hispanic boss buddy do their retarded

13 write-ups. And she says, "Thank you, you just don't know how

14 much we appreciate it."

15 What did you mean by that? First of all,

16 "she and her also female Hispanic boss buddy"? Who are you
17 referring to?

18 A. Referring to Lilliana Saucedo and Erica Chapa.

19 Q. Okay. And what do you mean by "they do their

20 retarded write-ups. And she says, "Thank you. You just don't

21 know how much we appreciate it."
22 A. She's just very sarcastic in her demeanor and sort of
23 treated me like, well, we're us. You're not us. We appreciate

24 it. She's just very snide and rude about that sort of that.

25 Q. And you don't appreciate sarcasm in business

 

9 A. No. If I were on FMLA leave, I would have not been

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 64 of 69

 

Billy T. Green (Volume 2) 109
1 IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
2 CORPUS CHRISTI DIVISION
3 BILLY T. GREEN }
)
4 Plaintiff )
)
5 yo
VS. ) CIVIL ACTION
6 ) NO.: 2:18-CV-0064
)
7 CHRISTUS SPOHN HEALTH SYSTEM )
CORPORATION, D/B/A CHRISTUS )
8 SPOHN HOSPITAL CORPUS }
CHRISTI SHORELINE )
9 )
Defendants }
10
11 REPORTER'S CERTIFICATION
12 DEPOSITION OF BILLY T. GREEN
13 NOVEMBER 16, 2018
14
15 I, SKYLAR RODRIGUEZ, Certified Shorthand Reporter in and

16 for the State of Texas, hereby certify to the following:

17 That the witness, BILLY T. GREEN, was duly sworn by the
18 officer and that the transcript of the oral deposition isa
19 true record of the testimony given by the witness;

20 I further certify that the pursuant to FRCP rule 30(£) (1)

21 that the signature of the deponent:
22 __X was requested by the deponent or the party
23 before the completion of the deposition and returned within 30

24 days from date of receipt of the transcript. If returned, the

25 attached Changes and Signature Page contains any changes and

 

 

Lexitas

 
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 65 of 69

Billy T. Green (Volume 2)

110

 

1 the reasons therefore; was not requested by

2 the deponent or a party before the completion of the

3 deposition.
4 I further certify that I am neither an attorney nor
5 counsel for, related to, nor employed by any of the parties to
6 the action in which this testimony was taken.
7 Further I am not a relative or employee of any attorney of
8 record in this cause, nor do I have a financial interest in the
9 action.
10 Subscribed and sworn to on this the 5th day of

11 December, 2018.

 

12

13 5 be ms

15 SKYLAR MEAGAN RODRIGUEZ
Certified Shorthand Reporter

16 Certification No. 9205
Expiration Date: 12/31/2020

177 LEXITAS-Firm Registration No. 644
Wells Fargo Tower, Suite 1450

18 615 N. Upper Broadway
Corpus Christi, Texas 78401

19 Phone: (361) 883-3400

20

21

22

23

24

25

 

 

 

Lexitas
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 66 of 69

Exhibit E
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 67 of 69

7 :
re Bray gaTey

 

Luke Webster, M.D. - 1st

Luke Webster, M.D. X

 

Hello Dr. Webster! | see Christus has now ~.
opened 3 new Promptu medical clinics in
Corpus Christi. | wanted to make a
suggestion. It may be wise to consider
using sites we already own or lease for
Promptu clinics. The Christus clinic building
on Padre Island is a good example. | know
those new sites are in "high rent"
commercial locations. Using our existing
infrastructure for Promptu sites could
reward us for our good stewardship of
resources. Thanks, Billy

BG000216
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 68 of 69

Exhibit F
Case 2:18-cv-00064 Document 41-2 Filed on 04/01/19 in TXSD Page 69 of 69

Text message to Marvin Skinner, Enterprise Pharmacy Informatics Director in Irving, Texas:

Hey- by the way - what's up with this sneaky nurse takeover, w 2 or 3 of them trying to put one over on their old
antique pharmacist? Especially since I told her that I'd tell her where they screwed up...once, or if, she fixed the screw
up. Oh, well, Intentionally refusing to even get me a blasted functional headset was chicken scratch compared to her
refusal to acknowledge, much less grant simple accommodation requests...especially considering I'd burned 8 pto
days w/ my son hospitalized in San Antonio....and then she'd first said "do FMLA," then "don't worry about it, We'll
pay your 1 PTO day, then just not pay for the days you need off for Christmas." Oh, and the fact that I'm missing 3
paychecks, PLUS my - & my son's - insurance was turned off—BEFORE the supposed termination took effect. And
yet, premiums were still collected... I just LOVE it. She and her also female Hispanic boss buddy do their retarded
write ups, & she says: “Thank you! You just don't know how much WE appreciate it.” Well, she DID actually try to
have me arrested when I went back up to talk to her, So it's not as ifshe doesn't care. I did call it around and
recommend her for her position, though. THAT was brilliant. No. Actually she has great potential - just overloaded
like all of us. Anyway, my son's all better now! Not bipolar disorder-just some weird neuro stuff from the guy who
plowed into him in that wreck 9/11. And SMH did NO neuro/head injury exam, MRI/CT etc, I had to sue Allstate
for not paying the wreck claim...plus, that caused job loss (?) Not quite sure how to proceed....I'm sure I won't do
nothing, though.

BG000028
